I am unable to agree that the defendant did not definitely and knowingly waive his right to a jury trial in one of the two ways in which such a waiver may be made as provided in section 10825 of Revised Laws of Hawaii 1945. If a defendant can legally consent to a continuation of his trial before eleven jurors after one of the twelve became ill and had to be withdrawn as was held in Patton v. United States, 281 U.S. 276, I see no reason why one who has not properly waived jury trial prior to the beginning of his trial cannot cure that defect by waiving his right in the midst of trial. I think it is "splitting hairs" to say that the defendant in the instant case did not indicate his intent to waive jury trial when he told the court, "It is all right the way it is." Likewise the court gave its consent when it announced, "All right. Let the record show he waived jury trial." *Page 188